UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1947


KERRY LEE NIXON,

                      Plaintiff – Appellant,

          v.

JAMES RECTOR; OCEANA COMMISSARY STORE,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:12-cv-00334-AWA-FBS)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kerry Lee Nixon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kerry   Lee     Nixon    appeals   the    district    court’s    order

dismissing under 28 U.S.C. § 1915(e) (2006) his complaint filed

pursuant to Title VII of the Civil Rights Act.               We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                Nixon v. Rector,

No. 2:12-cv-00334-AWA-FBS (E.D. Va. July 23, 2012).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in     the   materials   before     the    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2